DETAILED ACTION

This Office Action is in response to the communication filed 08/09/2022.
Status of the claims:
Claims 1-38 were pending.
Claims 1-38 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission, filed 08/09/2022.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed on 08/09/2022 has been entered.

Response to Information Disclosure Statement
The information disclosure statements filed on August 9, 2022, has been acknowledged and considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence. 

Response to Claim Rejections under 35 USC § 103
The Applicant Arguments/Remarks made in an Amendment, filed 08/09/2022 with respect to the rejection of the pending claims under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (US9363683) in view of Husted et al. (US2012/0064841) have been fully considered. It is noted, however, that the claims have been amended to include new feature/s which is/are not in previously rejected claims. Further, the amendment, specifically to the independent claims is related to patentability issue and is the result of prior art reference/s, thus narrow scope of the claims. Hence, the Applicant’s arguments/remarks have been thoroughly reviewed but considered moot in view of the amendment to the claims. Moreover, an updated search and/or additional consideration, in view of the new feature/s of said currently amended clams, completed by the examiner conclude, prior art fail to disclose the invention as a whole more specifically subject matters of the amended independent claims further limited by their respective dependent claims. In view of said amendment to the claims which are made to patentably distinguish over the prior art, the rejection of all the pending claims under 35 U.S.C. § 103 set forth in previous Office Action has been withdrawn.


Allowable Subject Matter
Pending claims 1-38 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the Applicant’s amendment to the claims, specifically, to the independent claims made for facilitating expeditious prosecution of the application and used to overcome the prior art cited in the rejection of previously presented claims under 35 USC §103, the claimed subject matter in currently pending claims 1-38 is patentably distinguishable from the prior art; therefore is allowable. Furthermore, an updated search and/or additional consideration of the currently amended clams completed by the examiner concluded, prior art alone or in combination fail to disclose the invention as a whole more specifically the underlined portion, as recited in the independent claims 1, 22, 44 and further limited in their dependent claims.  

Regarding Independent Claim 1 
(Currently Amended)  1. (Currently Amended) A method for wireless communications at a first wireless device, comprising: transmitting, to a second wireless device, an indication of a collective antenna array configuration determined by the first wireless device, the collective antenna array configuration comprising at least a first set of antenna elements for downlink communications with the second wireless device and the collective antenna array configuration further comprising at least a second set of antenna elements for uplink communications with the second wireless device, the first set of antenna elements being different from the second set of antenna elements; receiving, from the second wireless device, a set of amplitude and phase beam weights for each antenna element in the collective antenna array configuration; and communicating with the second wireless device based at least in part on the collective antenna array configuration.

Regarding Independent Claim 17
 (Currently Amended) A method for wireless communications at a second wireless device, comprising: receiving, from a first wireless device that is in communications with the second wireless device via a millimeter wave frequency band, an indication of a collective antenna array configuration determined by the second wireless device for the communications with the first wireless device, the collective antenna array configuration comprising a first set of antenna elements for downlink communications with the first wireless device and the collective antenna array configuration further comprising a second set of antenna elements for uplink communications with the first wireless device; and communicating with the first wireless device on the first set of antenna elements and the second set of antenna elements based at least in part on a set of beam weights associated with a beam training procedure.

Regarding Claims 26, 29, 31, 34, 35, 38 
Claims 26, 29, 31, 34, 35, 38 are 32 are independent claims separate from claims 1 and 17, wherein each of Claims 26, 29, 31, 34, 35, 38 are 32 contains their own individual limitations but somehow similar claim languages to that of claims 1 and 17 set forth above. Accordingly, Independent claims 26, 29, 31, 34, 35, 38 are 32 are patentable for at least the same reason/s set forth above with regard to claims 1 and 17.

Regarding Claims 2-16, 18-25, 27-28, 30, 32-33, 36-37
Claims  2-16, 18-25, 27-28, 30, 32-33, 36-37 are dependent claims having claims 1, 17, 26, 29, 31, 35 as base claims, respectively, and therefore incorporate their respective features. Dependent claims 2-16, 18-25, 27-28, 30, 32-33, 36-37 are patentably distinguishable from the prior art at least by reason of their dependency. Therefore are allowable
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are over Raghavan et al (US9363683); Husted et al. (US2012/0064841); and Zhou et al. (US2020/0068644)	
Regarding the subject matter recited in independent claims 1, 17, 26, 29, 31, 34, 35, and 38,  Raghavan discloses a method and an apparatus for wireless communications at a first wireless device (e.g. Raghavan: Figs. 1-5, 8), comprising: a processor (e.g. Raghavan: Fig. 10); memory coupled to the processor (e.g. Raghavan: Fig. 10), the processor and memory configured to: transmitting, to a second wireless device, an indication of a collective antenna array comprising at least a first set of antenna elements for downlink communications with the second wireless device (e.g. Raghavan: Fig. 8, Block 806, Col. 14, lines 25-35) and a second set of antenna elements for uplink communications with the second wireless device (e.g. Raghavan: Fig. 8, Block 806, Col. 14, lines 25-35), the first set of antenna elements being different from the second set of antenna elements (e.g. Raghavan: Col. 8, line 65 – Col. 9, line 10); receiving, from the second wireless device, a set of amplitude and phase beam weights for each antenna element in the collective antenna array (e.g. Raghavan: Fig. 8, Blocks 808-810, Col. 14, lines 35-50); and communicating with the second wireless device based at least in part on the collective antenna array (e.g. Raghavan: Fig. 8, Blocks 810-812, Col. 14, lines 40-55). Husted’s invention directed to device and method for signal detection and reconfiguration of an antenna array of a wireless device in a wireless communication system is described. a first wireless device including an antenna array for receiving and transmitting wireless signals, a signal sensor coupled to the antenna array, and a first circuitry coupled to the antenna array and the signal sensor. A change in orientation of the antenna array is detected by the motion sensor in real time and recognized by the first circuitry. The antenna array is reconfigured in response to the detected change in orientation in an expeditious manner. For example, as shown in FIG. 2 and further described in Para [0034] of Husted, the first wireless device determines according to geographical relationship with the second wireless device, the first wireless device may adjust its beam parameters, such as beamforming coefficients, to focus the collective antenna array in the direction of the second wireless device, thereby improving communication capability with the second wireless device. The first wireless device may then transmit to the second wireless device based on the beam parameters it calculated based on the omnidirectional beacon. Zhou’s invention directed to method and apparatus for sending a message, wherein the method is applied to a terminal device (i.e. first wireless device ) and includes sending a request sequence to a network device (i.e. second wireless device), receiving a response message sent by the network device, where the response message indicates a time-frequency resource that the network device allocates to the terminal device in response to the request sequence, and sending an indication message to the network device on the time-frequency resource, where the indication message indicates that the request sequence is used for at least one of the following: requesting beam recovery, requesting data scheduling, and requesting beam adjustment. As shown in FIG. 5 and further described in Para [0077]-[0083], the network device and the terminal device establish a beam pair set that can be used for communication by performing periodic beam sweeping; the terminal device reports index information of a periodic sweep signal to the network device; the network device sends K reference signals respectively by using K periodic sweep beams and the terminal device reports index information of a reference signal to the network device.
However, none of references teaches all the limitation and the detailed connection recited in currently amended independent claims 1, 17, 26, 29, 31, 34-35, 38; further limited by their dependents as described above. In addition, a further updated search and/or consideration of the clams amendment, performed by the examiner concluded that all of the rejections in the most recent Office action are overcome and prior art, alone or in combination, does not disclose the invention as a whole, more specifically, the underlined portion, as recited in the claims and as indicated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632